Argued November 20, 1931.
This is an action of assumpsit. The plaintiff gave notice of a desire to withdraw its stock in the defendant building and loan association. The payment not being made, a suit was instituted. The parties then *Page 535 
entered into a written agreement of settlement, the defendant agreeing to pay the claim in monthly installments, and failing to do this, it was agreed that judgment might be entered against the defendant for the amount remaining unpaid.
Judgment was entered, and again there was an agreement made for the payment of the judgment in monthly installments. There was a failure to live up to the agreement and the plaintiff issued execution. The defendant then petitioned the court to restrain the execution and this was done.
The court held "that even where a withdrawing stockholder has secured judgment, the nature of his claim remains unchanged, and the court may stay his execution in order to prevent him from being paid out of turn." We have this day decided the same question in the case of Elva Publicker v. Pottash Brothers Building and Loan Association, 104 Pa. Super. 530, and have reversed the judgment because the judge declined to restrain execution under circumstances similar to those in the present case. It is not necessary for us to repeat here what we have stated there.
The judgment is affirmed.